Per curiam.
This disciplinary matter is before the Court on Respondent Scott Michael Bremus’ Petition for Voluntary Discipline, filed pursuant to Bar Rule 4-227, in which he admits violating Standards 4 (lawyer shall not engage in professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation) and 45 (b) (lawyer shall not knowingly make a false statement of law or fact) of Bar Rule 4-102 (d). Bremus asks this Court to accept the voluntary surrender of his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
The Court previously rejected a petition for voluntary discipline filed by Bremus as inadequate in light of the admitted violations and the harm caused. See In the Matter of Bremus (Case No. S00Y0840, unpublished order entered on February 28, 2000). The State Bar believes that the Bar and the public would best be served by acceptance of the instant petition and has no objection to this Court’s acceptance of the petition. Bremus has waived any right of confidentiality in matters related to his petition and all rights to any hearing and procedural notifications, rejections and exceptions provided in Part IV of the Bar Rules. In his petition, Bremus admits that while employed by a law firm he fabricated certain documents, and made false statements regarding the filing of motions and creation of documents.
We have reviewed the record and hereby accept Bremus’ petition for voluntary surrender of his license to practice law in this State. Accordingly, the name of Scott Michael Bremus is removed from the rolls of persons entitled to practice law in the State of Georgia. Bremus is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.